Carleton, J.,

delivered the opinion of the court.
This is an action brought to cancel the sale of a slave, alleged to be affected with idiocy at the time of the transfer.
There was judgment for the plaintiff against his vendor, and in favor of the respective vendees, as far as the warranty was sought to be enforced ; two of the warrantors, Bienvenu and Petitpain appealed.
The controversy turns mainly upon matters of fact, of which the jury were the proper judges, and we find nothing in the testimony that can impeach the correctness of their. . * 1 Verdict.
' The counsel for Bienvenu, has assigned for error, that no interest was allowed the respective warrantors on the sums 1 by them paid. We do not, however, think they have any just *315ground of complaint, as each vendee had the services of the slave while in possession, and the use of the price as soon as sold.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.